439 S.E.2d 158 (1993)
335 N.C. 241
STATE of North Carolina
v.
Willie MINTER.
No. 469P93.
Supreme Court of North Carolina.
December 2, 1993.
Valerie B. Spalding, Asst. Atty. Gen., Horace M. Kimel, Jr., Dist. Atty., for State.
John Bryson, Greensboro, for defendant.
Prior report: 111 N.C.App. 40, 432 S.E.2d 146.

ORDER
Upon consideration of the petition filed by Attorney General in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 2nd day of December 1993."